Citation Nr: 9917829	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Waiver of recovery of loan guaranty indebtedness of 
$19,410.62 ($11,850 collected; $7,560.62 previously waived).  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

No period of active military service for the appellant is 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse waiver decisions issued by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO) 
which granted a partial waiver of loan guaranty indebtedness 
of $7,560.62, leaving a remaining amount of indebtedness of 
$11,850, which had already been collected in periodic 
payments.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been requested or 
obtained.  

2.  There was a default on the appellant's VA guaranty loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness initially assessed 
at $19,410.62, of which $11,850 has previously been collected 
and the remaining $7,560.62 was waived by the RO. 

3.  The appellant was at fault in the creation of the loan 
guaranty indebtedness.

4.  The VA was not at fault in the creation of the 
indebtedness.

5.  VA paid off a valid indebtedness of the appellant and a 
failure to waive the remaining indebtedness of $11,850 which 
has previously been collected by VA would not result in 
excessive financial hardship or interfere with the 
appellant's ability to provide his family with the basic 
necessities of life, and withholding the amount already 
collected would not be inequitable or violate the principles 
of equity and good conscience.  


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.964(a) (1998).  

2.  Considering that the final remaining indebtedness of 
$7,560.62 has been waived by the RO, a failure to waive the 
remaining $11,850 which has already been collected by VA 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist required by 
law.  Id. 

Facts:  In August 1980, using his VA loan guaranty 
eligibility, the appellant and his co-obligor wife purchased 
a home on [redacted] in [redacted], California (the 
subject home).  This VA guaranteed loan was for $120,000 at 
12 percent interest for 30 years with a payment for principle 
and interest of $1,235 monthly.  The first payment was due in 
October 1980.  The loan was secured based on both the 
appellant's and his spouse's long-term employment income.  

The evidence shows that there were numerous defaults in 
making the required monthly mortgage payments.  In 
April 1981, the lender issued a Notice of Default indicating 
that the appellant had not responded to numerous 
correspondence and messages left and he showed little or no 
interest in default.  In October 1981, it was noted that the 
mortgagors had not contacted the lender and the lender had 
been unable to contact them.  They did not respond to letters 
and had not called and showed no concern at all.  In 
January 1982, a Notice of Default indicated that the reason 
for default was improper regard for obligations.  The 
mortgagor had broken promises for payment although a 
repayment plan had been established.  These previous defaults 
were apparently cured.

However, in June 1982, the lender issued another Notice of 
Default indicating that no payment had been received for 
December 1981.  At that time, the monthly payment on the 
subject home for principle, interest, taxes, and insurance 
was $1,369.  While it had been six months since this default, 
the appellant remained in possession of the subject home.  
Again it was noted that a payment plan had been established 
but that the mortgagors had broken promises pursuant to this 
agreement.  At this time, the appellant was no longer noted 
to be employed with his previous long-time employer but was 
self-employed as a landscaper.  His spouse was listed as a 
housewife.  The same month, the lender issued a Notice of 
Intention to Foreclose.  The appellant was still in 
possession of the home.  A foreclosure sale was subsequently 
completed and, after applying all costs and proceeds of sale, 
loan guaranty indebtedness was established of $19,410.62.  

There is no indication on file of what occurred over the 
intervening years but the appellant was apparently apprised 
of this loan guaranty indebtedness some time in 1991.  There 
is no indication of the method or manner of such 
notification.  What is indicated is that the appellant 
commenced repayment of the indebtedness in April 1991 and 
from that time until January 1998, he repaid approximately 
$11,850.  

In July 1997, the RO received a letter on the appellant's 
behalf requesting waiver of the loan guaranty debt.  There 
was no discussion of the reasons behind the default which had 
occurred 15 1/2 years earlier but it was argued that 
repayment of the indebtedness was causing a financial 
hardship since the appellant was now in his seventies and on 
a fixed income with Social Security benefits as his only 
source of funds.  He had made loan payments of $200 per month 
and it was argued that this had created and continued to 
create a financial hardship.  Also submitted was a financial 
status report indicating that the appellant and his spouse 
had a net loss of approximately $250 per month after payment 
of all outstanding monthly expenses from net monthly income.  
The appellant was purchasing a home, although he had only a 
purported net equity of $3,500.  It was also reported that 
monthly expenses included payments on three vehicles in 
excess of $950 monthly.

In October 1997, the RO issued a waiver decision which found 
no evidence of fraud, misrepresentation or bad faith but 
which did conclude that the appellant was at fault in the 
creation of the indebtedness.  It was determined by the RO 
that there was no hardship regarding amounts which had been 
collected toward repayment of the indebtedness in the past, 
but that there was hardship for any future payments on the 
remaining indebtedness and that remaining indebtedness of 
$7,560.62 was waived and the appellant was so notified.  In 
February 1998, the appellant disagreed.  He wrote that he had 
been notified that although the debt had been reduced, there 
was a balance that remained due.  He said he could not afford 
to pay this debt.  A statement of the case was issued in 
June 1998 and the appellant submitted a substantive appeal in 
August 1998.  Therein, the appellant continued to argue that 
he could not repay any additional indebtedness, although, in 
light of the waiver decision, there was no indebtedness 
remaining.  He also said that he first received information 
regarding this indebtedness in March 1990, after he had 
retired.

Law and Regulation:  A waiver of loan guaranty indebtedness 
may be authorized for an appellant where both of the 
following factors are found to exist:  (1) After default, 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances of a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision of the 
Government should not be unduly favorable or adverse to 
either the appellant or the Government.  The phrase equity 
and good conscience means arriving at a fair decision between 
the obligor and the Government and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) 
The fault of the debtor, (2) balancing of fault between the 
debtor and VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of any existing benefit, 
(5) the unjust enrichment of the appellant, and (6) whether 
the appellant changed positions to his detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).  

"The fault of the debtor," is defined to be where action or 
inaction of the debtor contributed to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the appellant that contributes to 
creation of the debt constitutes fault.  

A request for waiver of loan guaranty indebtedness shall be 
made within one year after the date on which the debtor 
receives by certified mail-return receipt requested, written 
notice from VA of the indebtedness.  If a written notice of 
the indebtedness is sent by means other than certified mail-
return receipt requested, then there is no time limit for 
filing a request for waiver of indebtedness.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(e).  

Analysis:  While it is apparent that the appellant was 
notified of this indebtedness in 1990 or 1991, many years 
after it was established, there is no evidence on file that 
such notice was by certified mail, return receipt requested.  
Accordingly, his request for waiver in 1997 may not be 
considered untimely.  

The evidence on file shows that the appellant was clearly at 
fault in the creation of the loan guaranty indebtedness at 
issue in this case.  While he and his co-obligor spouse were 
apparently both employed earning wages and had been so 
employed for many years at the time that the VA guaranteed 
loan was secured, at the time of default, it appears that the 
appellant's spouse had ceased working and that he had become 
self-employed as a landscaper.  Although repayment plans were 
established, the appellant neglected to honor them.  There is 
no indication on file that the appellant made any effort to 
sell or rent the subject home and it appears that he and his 
spouse held over in the home for a period of at least six 
months without payment of the required monthly mortgage 
payments.  Repeated notices by the lender indicated that the 
appellant had no particular regard for the outstanding debt 
and there is little indication that the appellant seriously 
cooperated with the lender or VA to remedy the default.  
Accordingly, the appellant is found to be at fault in the 
creation of the indebtedness.  There is certainly no evidence 
or argument that VA was in any way at fault in the creation 
of the indebtedness.  Since the appellant held over in the 
subject home without payment of monthly mortgage amounts for 
at least six months, waiver of at least that amount would 
certainly result in the unjust enrichment of the appellant at 
the Government's expense.  

The evidence on file indicates that from April 1991 through 
January 1998 the appellant made monthly payments of $200 
toward his loan guaranty indebtedness.  While he submitted a 
financial status report in August 1997 which showed a $250 
per month net loss after payment of all outstanding expenses 
from net monthly income, that financial status report 
documented three monthly car payments due totaling more than 
$950.  This is clearly considered excessive and beyond that 
necessary for the appellant to provide himself and family 
with the basic necessities of life.  Additionally, the 
appellant has provided no particular evidence or argument 
that repayment of the indebtedness in periodic payments in 
the past, apparently commencing in 1991 at $200 per month, 
resulted in any particular financial hardship.  Accordingly, 
the Board concurs with the RO and finds that there was no 
financial hardship demonstrated at any time during which the 
appellant made monthly payments against the total 
indebtedness.  

However, from and after the time of the initial waiver 
decision issued in this case, it was demonstrated that the 
appellant and his family were subsisting on fixed income and 
that any further repayments on the amount of indebtedness 
would result in financial hardship, and the RO accordingly 
waived the remaining $7,560.62.  As a result of the RO's 
waiver decision there remains no outstanding indebtedness for 
which the appellant is responsible to pay.  

In essence, waiver of any additional amount of the loan 
guaranty indebtedness would result in VA having to refund to 
the appellant amounts already recouped by VA to cover its 
loss which was originally payable to the lender under the 
loan guaranty obligation.  Because there is no support in the 
record to support significant or undue financial hardship in 
the previous repayment of this indebtedness, the Board finds 
that waiving any additional loan guaranty indebtedness is not 
warranted.  

In consideration of all of the evidence and arguments on file 
the Board finds that the appellant's payment over a period of 
years of $11,850 of the indebtedness and the RO's decision to 
waive the remaining indebtedness of $7,560.62 is not unduly 
favorable or adverse to either the appellant or the 
Government and is certainly in accord with the principles of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.964, 1.965.  The veteran's conscientious repayment of 
the indebtedness is commendable and has not been overlooked.  
However, he has received a significant benefit from the RO 
decision to waive repayment of the remaining loan guaranty 
debt.  For the reasons set forth herein, the Board does not 
find support in the record for any additional waiver.


ORDER

Waiver of recovery of the remainder of the appellant's loan 
guaranty indebtedness in the amount of $11,850 is denied.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals




 

